Citation Nr: 1541869	
Decision Date: 09/28/15    Archive Date: 10/05/15

DOCKET NO.  14-10 654A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the Republic of the Philippines


THE ISSUES

1.  Entitlement to an evaluation in excess of 20 percent for residuals, healed double fracture of the left ischiopubic bone, with post traumatic arthritis.

2. Entitlement to evaluation in excess of 30 percent for residuals, fracture of the cervical spine, with degenerative disc disease.

3.  Entitlement to evaluation in excess of 10 percent for residuals, left foot fracture, with posttraumatic arthritis.

4.  Entitlement a compensable evaluation for residuals, fracture of right inferior orbital rim.

5.  Entitlement to a total disability rating for compensation purposes based upon individual unemployability due to service-connected disability (TDIU).



ATTORNEY FOR THE BOARD

M. Espinoza, Associate Counsel


INTRODUCTION


The Veteran had active service from September 1986 to February 1992.  The Veteran's personnel records show that he was discharged under other than honorable conditions; however, a VA administrative decision in July 1992 determined that the Veteran's discharge was honorable for VA purposes.

These matters come before the Board of Veterans' Appeals (Board) on appeal of a September 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Manila, Philippines.

The issue of whether new and material evidence has been received to reopen a claim for entitlement to service connection for a lumbar spine disability has been raised by the record in a June 2015 statement, but has not been adjudicated by the AOJ.  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014). 

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

Following the issuance of the February 2014 statement of the case, for the matters on appeal, additional medical records were developed by VA and associated with the record.  Specifically, in June 2015, the RO obtained additional VA outpatient treatment records dated from May 2008 to June 2015 and associated such with the Veteran's claims file.  These VA treatment records include records dated between the February 2014 statement of the case and October 2014 certification of the appeal to the Board.  Moreover, such also encompasses VA treatment records not reviewed before, as the September 2012 rating decision and February 2015 statement of the case only referenced VA treatment records most recently dated in August 2012.  These VA treatment records, dated prior to Board certification, are pertinent to the matters on appeal.  In this regard, the waiver process of 38 C.F.R. § 20.1304(c) applies only to evidence submitted following certification of the appeal and transfer of records to the Board.  Therefore, in accordance with applicable regulations, the Board will remand the Veteran's appeal so that the additional evidence may be reviewed by the AOJ.

The Board notes that 38 U.S.C.A. § 7105(e) provides an automatic waiver of initial AOJ review if a veteran or his or her representative submits evidence to the AOJ or the Board with or after submission of a substantive appeal.  This provision is applicable to cases where the substantive appeal was filed on or after February 2, 2013.  38 U.S.C.A. § 7105(e) (West 2014); see VA Fast Letter 14-02 (May 2, 2014).  Currently, VA does not interpret section 7105(e) as extending to evidence that was not submitted by the Veteran, such as evidence gathered by VA pursuant to the duty to assist.  Therefore, if evidence was developed by VA, the Board will not assume that the Veteran has knowingly and voluntarily waived AOJ consideration of such evidence.  Additionally, in June 2015 the Veteran submitted private medical records and photographs and did not request RO review of such.  

In this case, the substantive appeal as to the issues herein on appeal was submitted by the Veteran after February 2, 2013.  However, as noted above, a significant amount of additional medical records associated with the record following issuance of the February 2014 statement of the case were developed by VA.  In other words, they were not submitted by the Veteran.  Therefore, 38 U.S.C.A. § 7105(e) is not for application, and waiver of initial AOJ review of the additional evidence is not automatic.  Thus, the issues herein on appeal will be remanded so that the additional evidence may be reviewed by the AOJ.

Additionally, as noted above, in June 2015, the Veteran submitted private treatment records.  Such includes May 2014 records from Capiz Emmanuel Hospital, Inc, an October 2014 record from Dr. Villareal-Jordan, and May 2015 records from Dr. Rico-Tenefrancia.  The Board is unclear as to whether such records are complete.  Thus, updated private treatment records should be obtained, to the extent possible, from these identified providers, as well as relevant records from any additional provider which may be identified by the Veteran.

The Board observes that the Veteran has consistently received treatment at VA facilities.  The most recent VA treatment records currently associated with the claims file are dated June 2015 from the Manila Outpatient Clinic.  Accordingly, it is likely that there are VA treatment records relevant to the matters being remanded that have not yet been associated with the claims file.  On remand, the RO must obtain any outstanding VA treatment records relevant to the matters being remanded, from the Manila Outpatient Clinic, for dates June 2015 through the present, and associate them with the claims file.  See 38 U.S.C.A. § 5103A(c); 38 C.F.R. § 3.159(c)(2); Bell v. Derwinski, 2 Vet. App. 611 (1992).

With regard to the Veteran's claim for entitlement to a TDIU, this issue is inextricably intertwined with the Veteran's claims for increased ratings remanded herein.  As such, adjudication of these issues may impact the claim for a TDIU.  Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (holding that issues are inextricably intertwined and must be considered together when a decision concerning one could have a significant impact on the other).  Accordingly, these issues must be adjudicated together.

Accordingly, the case is REMANDED for the following actions:

1.  Obtain all outstanding VA treatment records relevant to the matters being remanded, to include from the Manila Outpatient Clinic, for dates June 2015 through the present, and associate the records with the claims file.  All attempts to obtain these records must be documented in the claims file.  The Veteran must be notified of any inability to obtain the requested documents.

2.  Obtain the necessary authorization from the Veteran and then attempt to obtain all records of treatment of the Veteran, from Capiz Emmanuel Hospital, Inc, Dr. Villareal-Jordan, and from Dr. Rico-Tenefrancia (not already of record) as well as relevant records from any other identified provider.  All attempts to obtain these records must be documented in the claims file.  The Veteran must be notified of any inability to obtain the requested documents.

3.  Readjudicate the Veteran's appeal in light of the additional evidence associated with the record since the issuance of the February 2014 statement of the case.  In so doing, undertake any development deemed necessary, to include providing the Veteran with any VA examinations warranted in view of the expanded record.  If any benefit sought remains denied, furnish the Veteran with a supplemental statement of the case.  A reasonable period should be allowed for response before the appeal is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for 

Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).






